Case 1:17-cv-01408-LPS-CJB Document 42 Filed 12/28/18 Page 1 of 1 PageID #: 264



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DIVERSIFIED OBSERVATION LLC                       )
           Plaintiff,                             )
                                                  ) Civil Action No. 1:17-1408-LPS-CJB
v.                                                )
                                                  )
OKI DATA AMERICAS, INC.                           )
          Defendant.                              )

                               STIPULATION OF DISMISSAL

        Plaintiff Diversified Observation LLC (“Diversified”) hereby DISMISSES WITH

PREJUDICE AND NO RIGHT OF APPEAL the claims asserted by Diversified against Oki Data

Americas, Inc. (“ODA”) in this action. Each side shall bear its own costs, expenses and attorneys’

fees.

 STAMOULIS & WEINBLATT LLC                        SHAW KELLER LLP

 /s/ Richard C. Weinblatt                         /s/ Jeffrey T. Castellano
 Stamatios Stamoulis (#4606)                      John W. Shaw (#3362)
 Richard C. Weinblatt (#5080)                     Jeffrey T. Castellano (#4837)
 Two Fox Point Centre                             Andrew E. Russell (#5382)
 6 Denny Road, Suite 307                          I.M. Pei Building
 Wilmington, DE 19809                             1105 North Market Street, 12th Floor
 (302) 999-1540                                   Wilmington, DE 19801
 stamoulis@swdelaw.com                            (302) 298-0700
 weinblatt@swdelaw.com                            jshaw@shawkeller.com
                                                  jcastellano@shawkeller.com
 Attorneys for Plaintiff                          arussell@shawkeller.com
 Diversified Observation LLC
                                                  Attorneys for Defendant
                                                  Oki Data Americas, Inc.


        SO ORDERED this ______day of_____________________, 2018.

                                             _______________________________________
                                                UNITED STATES DISTRICT JUDGE
